 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAMON WILLIAMS,                                     Case No.: 3:17-cv-00517-CAB-KSC
12                                      Plaintiff,
                                                         ORDER DENYING REQUEST TO
13   v.                                                  ENTER DEFAULT [Doc. No. 57]
14   J. CHAU, et al.,
15                                  Defendants.
16
17         On February 13, 2020, Plaintiff Williams filed a request to enter default in this
18   matter against defendant J. Chau. [Doc. No. 57.] For the reasons set forth below, the
19   request is DENIED.
20                                       BACKGROUND
21         On October 14, 2019, Defendant Chau filed a motion for summary judgment.
22   [Doc. No. 45.] Initially, the motion had been referred to Magistrate Judge Karen S.
23   Crawford pursuant to 28 U.S.C. §636(b)(1)(B) for a Report and Recommendation. [Doc.
24   No. 45 at 1.] On October 16, 2019, Magistrate Judge Crawford issued a briefing
25   schedule requiring Plaintiff to file any opposition by November 22, 2019, and defendant
26   to file any reply by December 13, 2019. [Doc. No. 46.] On October 28, 2019, Plaintiff
27   filed a motion for extension of time to file the opposition. [Doc. No. 47.] On November
28   1, 2019, Magistrate Judge Crawford partially granted Plaintiff’s motion for extension and

                                                     1
                                                                             3:17-cv-00517-CAB-KSC
 1   gave him until January 6, 2020 to file an opposition. [Doc. No. 48.] Magistrate Judge
 2   Crawford also ordered that “Defendant’s Reply, if any, shall be filed and served no later
 3   than January 27, 2020.” [Doc. No. 48 at 2.]
 4           On January 10, 2020, Plaintiff Williams filed an opposition to the motion for
 5   summary judgment. [Doc. No. 54.] Defendants did not file any reply. On February 7,
 6   2020, this Court issued a minute order stating that, although the motion had been referred
 7   to United States Magistrate Judge Karen S. Crawford pursuant to 28 U.S.C.
 8   §636(b)(1)(B), the Court determined that neither a Report and Recommendation nor oral
 9   argument were necessary for the disposition of this matter. [Doc. No. 56.] The Court
10   also instructed Defendant to file a reply to the opposition by February 21, 2020. Id.
11           On February 13, 2020, Plaintiff filed a request to enter default in this matter
12   against defendant J. Chau. [Doc. No. 57.] On February 21, 2020, Defendant filed a reply
13   to the opposition to the motion for summary judgment. [Doc. No. 58.]
14                                           DISCUSSION
15           In the request to enter default, Plaintiff argues that because Defendant did not file a
16   reply by January 27, 2020, default should be entered against him. [Doc. No. 57 at 1.]
17   However, defaults may only be entered against a defendant who fails to respond to a
18   complaint. See Fed.R.Civ.P. 55(a). It cannot be entered against a defendant for not filing
19   a reply to an opposition to a motion. Reply briefs are generally allowed but not required.
20   See Civ.L.R. 7.1.e.3. Magistrate Judge Crawford’s order granting Plaintiff’s request for
21   extension of time specifically stated that “Defendant’s Reply, if any, . . .” should be filed
22   by January 27, 2020. [Doc. No. 48 at 2.] Therefore, at that point, the filing of a reply
23   was optional.
24           However, when this Court reviewed the pending motion and decided that a Report
25   and Recommendation was not required, it specifically requested that Defendant file a
26   reply by February 21, 2020. [Doc. No. 56.] Defendant has now complied with that
27   request. [Doc. No. 58.]
28   /////

                                                    2
                                                                                3:17-cv-00517-CAB-KSC
 1                                         CONCLUSION
 2         For the reasons set forth above, the request to enter default is DENIED. The
 3   motion for summary judgement [Doc. No. 45] is now fully briefed and under submission.
 4         IT IS SO ORDERED.
 5   Dated: February 24, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                                                          3:17-cv-00517-CAB-KSC
